11/02/2021


                                            DA 21-0141
                                                                                              Case Number: DA 21-0141


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            2021 MT 279



SAMANTHA VULLES, SHERI ESTENSON, et al.,

               Plaintiffs and Appellants,

         v.                                                             FILED
THIES & TALLE MANAGEMENT, INC.,                                          NOV 0 2 2021
THIES & TALLE ENTERPRISES, INC.,                                       Bowen Greenwood
ALMANOR INVESTORS LIMITED                                            Clerk of Supreme Court
                                                                        State of IVIontana
PARTNERSHIP and JOHN DOES 1-4,

               Defendants and Appellees.



APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. CDV-2020-587
                       Honorable Kathy Seeley, Presiding Judge


COUNSEL OF RECORD:

                For Appellants:

                       Christopher W. Froines, Froines Law Office, PC, Missoula, Montana

                For Appellees:

                       Ben Kappelman, Dorsey & Whitney LLP, Missoula, Montana



                                                      Submitted on Briefs: October 6, 2021

                                                                 Decided: November 2, 2021


Filed:


                                              Clerk
Justice Jim Rice delivered the Opinion of the Court.

       Plaintiffs-Appellants are tenants who have alleged that Defendants-Appellees, the

landlords of the apartments Plaintiffs leased, included illegal provisions in Plaintiffs' lease

agreements. They appeal the First Judicial District Court's February 23, 2021 Order

dismissing the majority of their claims under M. R. Civ. P. 12(b)(6), and denying their

request for class action certification.

       We reach the following issue:

       Did the District Court err by dismissing Plaintiffs' request for class certification?

¶3     We affirm in part and remand for further proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND

¶4     Plaintiffs-Appellants Samantha Vulles (Vulles), Sheri Estenson (Estenson), and

Helena Dulaney (Dulaney), (collectively "Plaintiffs,") live in apartment complexes in

Helena owned and operated by Defendants-Appellees Thies & Talle Management, Inc.,

Thies & Talle Enterprises, Inc., and Almanor Investors Limited Partnership, (collectively

"Defendants"). Thies & Talle Management, Inc. and Thies & Talle Enterprises, Inc. are

incorporated in Minnesota and allegedly employed lease agreements with Plaintiffs based

upon Minnesota law. Plaintiffs allege their leases contained multiple provisions violating

Montana law, primarily the Montana Residential Landlord-Tenant Act (MRLTA), Title 70,

chapter 24, MCA. Plaintiffs' Complaint alleged negligence and/or tortious breach of the

covenant of good faith and fair dealing, violation of the Montana Consumer Protection Act

(MCPA) under Title 30, chapter 14, part 1, MCA, and actual and statutory damages for

                                              2
violations of the MRLTA under § 70-24-403, MCA.                  Their Complaint also sought

certification as a class action under M. R. Civ. P. 23 to include other tenants who entered

into similar lease agreements with Defendants.

        In response to Defendants' M. R. Civ. P. 12(b)(6) Motion to Dismiss for failure to

state a claim upon which relief can be granted, the District Court dismissed all of Vulles's

and Estenson's claims as time barred. The District Court also dismissed Dulaney's claim

for negligence and/or tortious breach of the covenant of good faith and fair dealing.

However, the District Court denied dismissal of the MCPA claim and the MRLTA

damages claim as to Dulaney, leaving these as the only remaining claims in the action. The

District Court denied Plaintiffs' request for class certification. Defendants filed a notice of

entry ofjudgment stating a "final judgment" had been entered. Plaintiffs appeal the District

Court's Order.'

                                 STANDARD OF REVIEW

¶6     We review a district court's ruling on a motion for class certification for abuse of

discretion. Kramer v. Fergus Farm Mut. Ins. Co., 2020 MT 258, ¶ 11, 401 Mont. 489, 474

P.3d 310. "The abuse of discretion question 'is not whether this Court would have reached

the sarne decision, but, whether the district court acted arbitrarily without conscientious




  After entry of the District Court's Order on Motion to Dismiss on February 23, 2021, Defendants
filed their Notice of Entry of Judgment on March 11, 2021, along with their Answer to the
Complaint. On March 17, 2021, the District Court issued a minute entry setting a scheduling
conference for April 23, 2021. There is no indication in the record that the scheduling conference
occurred. On May 22, 2021, Plaintiffs filed a notice of appeal.

                                                3
judgrnent or exceeded the bounds of reason.'" Chipman v. Northwest Healthcare Corp.,

2012 MT 242, ¶ 17, 366 Mont. 450, 288 P.3d 193 (quoting Newman v. Lichfield, 2012 MT

47, ¶ 22, 364 Mont. 243, P.3d 625). For class certification cases, "the district court's

judgrnent should be accorded the greatest respect because it is in the best position to

consider the rnost fair and efficient procedure for conducting any given litigation."

Chipman,¶ 17 (citations ornitted).

                                        DISCUSSION

¶7     As a preliminary matter, we address the procedural posture of this appeal.

Generally, a district court's ruling on a Rule 12(b)(6) motion to dismiss is appealable only

after entry of a final judgment upon adjudication of all matters in the litigation. Gottlob v.

DesRosier, 2020 MT 210, ¶ 11, 401 Mont. 50, 470 P.3d 188. Cases "involving multiple

parties or multiple claims for relief, an order or judgrnent which adjudicates fewer than all

claims as to all parties, and which leaves matters in the litigation undetermined," are not

appealable. M. R. App. P. 6(5)(a). Here, Plaintiffs have improperly atternpted to appeal

such an order. For their part, the Defendants improperly filed a notice of entry ofjudgrnent

stating a final judgrnent had been entered. Because the District Court denied dismissal of

two of Dulaney's claims, these claims remain "undetermined" in the pending litigation,

and a final judgment has not yet been entered.2 Nor has certification of the matter as a final

judgment for purposes of appeal been sought or obtained under M. R. App. P. 6(6).



2This is, no doubt, the reason the District Court proceeded to set a scheduling conference after
entry of its Order on Motion to Dismiss.

                                               4
¶8     Consequently, the only ruling properly before this Court and reviewable is the

District Court's denial of Plaintiffs' request for class certification, an appeal of which is

permissible under the Rules. See M. R. App. P. 6(3)(d) ("an order permitting or refusing

to permit an action to be maintained as a class action" is immediately appealable if it is the

court's final ruling on the issue). For purposes of undertaking review of the permissibly

appealable class certification issue, the current status of the record is that most of Plaintiffs'

claims have been dismissed. Although the primary emphasis of Plaintiffs' appellate

arguments is a challenge to the dismissal of these claims, those rulings are not properly

before us in this interlocutory appeal.

¶9     Did the District Court err by dismissing Plaintiffs' request for class certlfication?

¶10    The District Court analyzed Plaintiffs' request for class certification set forth in their

Complaint under the factors of M. R. Civ. P. 23(a). See Chipman,¶ 43 ("The propriety of

a class action is governed by Rule 23 of the Montana Rules of Civil Procedure"). The

District Court determined Plaintiffs had "fail[ed] to establish the commonality and

adequate representative requirements under Rule 23(a)(2)," and had failed "to establish

that all members of the class suffered the same injury," citing Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350, 131 S. Ct. 2541 (2011).

¶11    Plaintiffs' only argument is that the District Court's class ruling was entered

prematurely    and   thus "short-circuit[ed]" the        certification process.        Although

acknowledging they requested class certification in their Complaint, Plaintiffs contend they

would have met their burden to demonstrate the propriety of class certification by way of

                                                5
a later motion to certify the class. The Defendants respond that the District Court acted

properly to deny the certification request, citing John v. Nat'l Sec. Fire & Cas. Co., 501

F.3d 443, 445 (5th Cir. 2007) ("[w]here it is facially apparent from the pleadings that there

is no ascertainable class, a district court may dismiss the class allegation on the pleadings").

¶12    We give deference to the District Court's reasoning on class certification rulings

because "it is in the best position to consider the most fair and efficient procedure for

conducting any given litigation." Chipman, ¶ 17. "The class determination generally

involves considerations that are enmeshed in the factual and legal issues comprising the

plaintiff s cause of action." Wal-Mart, 564 U.S. at 351, 131 S. Ct. 2541 (quoting General

Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 160, 102 S. Ct. 2364) (citations and

internal quotation marks omitted). Here, the "factual or legal issues" comprising Plaintiffs'

claims have been significantly narrowed by the District Court's dismissal of most of the

claims, which, as noted, are not reviewable in this appeal. Consequently, we conclude the

District Court did not abuse its discretion by holding Plaintiffs' certification request did

not satisfy Rule 23(a)'s requirements. "We are particularly reluctant to interfere with

discretionary orders in the early stages of litigation" and we "refrain from micromanaging

[the district court's] administration of a class action." Diaz v. State, 2013 MT 219, ¶ 20,

371 Mont. 214, 308 P.3d 38.

¶13   Notably, the District Court's class determination was made at an early stage of the

litigation and could be revisited, depending upon the advancement of the remaining claims




                                               6
    in further proceedings, and the ultimate disposition of the disrnissed clairns that are not

properly before us in this appeal.

¶14       Affirmed and remanded for further proceedings.3



                                                                       Justie

We concur:



               Chief Justice




           Va7 •• 1
                  Justices




3Defendants' Motion to strike portions of Plaintiffs' Reply Brief has been mooted by our holding
herein.

                                                7